Concurring Opinion by
Cercone, J.:
I agree with the majority that defendant’s motion for summary judgment was improperly granted in the instant case. I disagree, however, with the suggestion that the lower court would have been correct had it been conclusively established that the accident occurred in the eastbound lane of Route 362.
It is certainly true that the use of the left lane of a two lane highway must be undertaken with the greatest care. As our Supreme Court stated in Polando v. Blue Ridge Trans. Co., 374 Pa. 485, 489 (1953) : “In America, travelling on the left side of the road is fundamentally improper. The State permits the occasional use of that lane because of the exigencies of travel but authorizes it only with the understanding that one will enter that hazardous territory with his eyes on the road, his mind on the job, and his hands and feet prompt to execute a safe maneuver over a course already formulated. Anything less than such conduct is blameworthy.” [Emphasis added.]
Thus, proof that a motorist was driving on the left side of the highway is only prima facie evidence of negligence, and if the proper, albeit high, degree of care is used under the particular, existing circumstances, the driver’s conduct will not be deemed to be negligent. See 2 Blashfield, Automobile Law & Practice §101.64 (1965). However, unless some justification for proceeding in the wrong lane of traffic is demonstrated, the court may find the driver’s conduct to be negligence per se. 75 P.S. §1004 (1971).
Turning to the facts of the instant case, the plaintiff-appellant’s deposition indicated that a truck had backed onto Route 362, perhaps negligently, and partially blocked *238the right lane of travel. After coming to a complete stop, appellant proceeded to pass the truck at a speed of five miles an hour. Appellant also indicated that he had attempted to limit his transgression onto the left lane to the extent possible and, that at the time of impact he was no more than six inches over the center line. He further stated that he did not see the defendant because the defendant had been driving on the wrong side, that is to say appellant’s side, of the road, obscured by the truck which had backed onto the highway. On this evidence the court found appellant contributorily negligent as a matter of law despite the fact that “contributory negligence as a matter of law should be declared only in a very clear case and only where the evidence of such is so clear and palpable that there is no room for fair and sensible men to differ in their conclusions as to its existence.” Dougherty v. Philadelphia Nat’l Bank, 408 Pa. 342, 344 (1962). See also Kresovich v. Fitzsimmons, 439 Pa. 10 (1970); Niemiec v. Allegheny County Port Authority, 223 Pa. Superior Ct. 435 (1973).
What the majority has done is foreclose appellant’s proving at trial that his conduct in passing the truck was not negligent, although the majority would permit him to show that the accident occurred in the right lane so that his “negligence” was not the proximate cause of the collision. I find this limitation of proof to be inappropriate. I simply do not agree that “fair and sensible” men could not find that this situation presented one of the “exigencies of travel” which permits a slight encroachment on the left lane of travel. Nor do I agree that fair and sensible men could not find that appellant exercised the appropriate degree of care in passing the truck. Therefore, I would also permit appellant to maintain at trial that he passed the truck with the prudence of an ordinary and reasonable man under like circumstances.
Hoffman, J., joins in this concurring opinion.